 THE CATHOLIC MEDICAL CENTER OF BROOK1LYN AND QUEENS, INC('The Catholic Medical Center of Brooklyn andQueens, Inc., Mar) Immaculate Hospital Division.and St. Mary's Hospital Division and New YorkState Federation of Physicians and Dentists. Case29-CA-5479May 26, 1978DECISION AND ORDERBY CHAIRMAN FANNIN(; AND MEMBE RS P NI IO()AND ML RPHYOn February 1, 1978, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order as herein modified.ORDERPursuant to Section 10(c) of the National I aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge. as modifiedbelow, and hereby orders that the Respondent. I lieCatholic Medical Center of Brooklyn and Queens.Inc., Mary Immaculate Hospital Division. and St.Mary's Hospital Division, Queens. New York, its of-ficers, agents, successors, and assigns. shall take theaction set forth in the said recommended Order, as somodified:I. Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b) Upon request, supply the aforesaid Unionwith information requested by it for the purpose ofcollective bargaining, including the names, addresses.salaries, years of service, and fringe benefits of theemployees in the appropriate units herein."In his Conclusion of Law 4. the Administrative L aw Judge inadvertenIl,referred to February 2, 1976. rather than the correct date of Februar 28. 1 976.as thedateonwhich the Union became theemployees'exclusive representati:eAdditionally, we note that the Administrative Law Judge, in the remed? sectilenof his Decision. inadvertently ordered that backpa) hecomputed in accordancewith the formula set forth in F W. Woolworth Compnan, 90 NLRB 289(1950). That formula is only applicable in circumstances involving compiuta-tion of intenm earnings Ogle Protecrion Service. Inc. 183 Nl.RB 682 (1970)2. Substitute the attached notice for that of theAdministrative law Judge.APPENDIXNoli( I- To EMPFlI O'1 ilsPositI) B' ORDI)FR ()F 1HN A llONAIi L XBOR RitI.ArlONS BOARDAn Agency of the United States GovernmentTW l I .L Not refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherconditions of eniplo, ment with Ncw York StateFederation of Physicians and Dentists as the ex-clusive hargaining representative of the employ-ees in the bargaining units described below.Wi wiini Nol refuse to supply the aforesaidUnion. upon request. with information regard-ing employees in the appropriate units describedbelow with respect to their names, addresses,salaries, sears of service, and fringe benefits.WI w lii. -soi discourage membership in theaforesaid Union by withholding \wage increasesor hb discriminating with respect to any term orconditions of enmploliment because of theirunion or concerted activities.Wi i't i ,sol in ans other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization, to form.join, or assist the ahbove-named Union. or an'sother lahbor organization, to bargain collectivelythrough representatives of their own choosing.and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aidor protection, or to refrain from an) or all suchactivxities.W I wi l., upon request, bargain with theaforesaid Union. as the exclusive representativeof all employees in the appropriate units. and, ifan understandingL is reached. embody such un-dersta ndini in a signed agreement. The appro-priate units are:All full-time salaried physicians and dentists.and all part-time salaried physicians and den-tists regularl\ scheduled to work 20 hours ormore per week employed at our Mary Immac-ulate Hospital )iisiotn. exclusive of chair-men, assistants to chairmien directors, co-di-rectors, medical directors, clinic director-s,associate directors. assistant directors. chiefs.co-chiefs. supervising phNsicians, senior enmer-gency room pllhsicians. coordinators, interns.residents, fellows. guiards and supervisors asdefined in Section 2( 111) of the Act. aind allother emplo, ecs.236 NLRB No. 59497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time salaried physicians and dentists,and all part-time salaried physicians and den-tists regularly scheduled to work 20 hours ormore per week employed at our St. Mary'sHospital Division, exclusive of chairmen, as-sistants to chairmen, directors, co-directors,medical directors, clinic directors, associatedirectors, assistant directors, chiefs, co-chiefs,supervising physicians, senior emergencyroom physicians, coordinators, interns, resi-dents, fellows, all other employees, guards andsupervisors as defined in Section 2(11) of theAct, and all other employees.WE wUll upon request, supply the aforesaidUnion with information requested by it for thepurpose of collective bargaining, including thenames, addresses, salaries, years of service, andfringe benefits of our employees in the appropri-ate units herein.Wi wlLi make whole all employees in theaforesaid units for the losses they suffered, ifany, by reason of our failure in February 1977 toreview their eligibility for salary increases, plusinterest.ITHe CATHOILIC( MFDICAI. CE NEIR ()FBROOKLYIN AND QU EENS. MA RYIMMAC( IATE HOSPI. AL DIVISION. AND SIMARY'S HOSPITAL DIVISIONDECISIONSTATEMENT OF THE CASEROBERi E. MUI.t.IN, Administrative Law Judge: The com-plaint in this case. issued on April 15, 1977, alleged that theRespondent had violated Section 8(a)(l), (3), and (5) of theAct.' In its answer, duly filed, the Respondent concededcertain facts with respect to its business operations but itdenied all allegations that it had committed any unfair la-bor practices.The hearing was held on August 17, 1977, in Brooklyn,New York. At the hearing all parties were represented. Allwere given full opportunity to examine and cross-examinewitnesses, and to file briefs. On September 21, 1977, a briefwas received from the Respondent.2Upon the entire record, including the brief of counsel,and from his observation of the one witness who testified)I make the following:' The charge was filed on February 24, 1977' At the same time the Respondent submitted a motion to corrct t hiofficial transcript No other party having voiced any objection to this rio-tion and the latter appearing to have merit, it is now granted and the tran-script will stand corrected in accordance therewith.This was William Parsons, director of labor relations and personnel forthe Respondent. Apart from the testimon) of this witness, the record con-sists of a large collection of documents which were offered in evidentc hsstipulation along with a statement of facts to which the parties also stipulalt-edFINDINGS OF FACT.THE BUSINESS OF THE RESPONDENTThe Respondent, The Catholic Medical Center ofBrooklyn and Queens, Inc., Mary Immaculate Hospital Di-vision, and St. Mary's Hospital Division (herein CMC), is anonprofit corporation, organized under and existing by vir-tue of, the laws of New York. It has its principal office inthe Boroughs of Queens, in New York City, and at alltimes material herein has been continuously engaged in theoperation of four large hospitals in the Boroughs of Queensand Brooklyn. Only Mary Immaculate Hospital Divisionin Queens (herein Mary Immaculate), and St. Mary's Divi-sion in Brooklyn (herein St. Mary's), are involved herein.4During the year preceding issuance of the complaint, a rep-resentative period, CMC derived gross revenues from theconduct of its business in excess of $250,000. During thatsame period the Respondent received medical and surgicalsupplies and other goods and materials valued in excess of$50,000, of which amount, goods, and materials valued inexcess of $50,000 were transported and delivered to itsplace of business in interstate commerce directly from out-side the State of New York. Upon the foregoing findings,the Respondent concedes, and it is now found that CMC isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.ii THE LABOR ORGANIZATION INVOLVEDNew York State Federation of Physicians and Dentists(herein Federation) is a labor organization within themeaning of Section 2(5) of the Act.tII THE ALLEGED UNFAIR LABOR PRACTICESA. Background1. Mary Immaculate HospitalThe Respondent concedes, and it is now found, that allfull-time salaried physicians and dentists, and all part-timesalaried physicians and dentists regularly scheduled towork 20 hours or more per week employed by the Respon-dent at its Mary Immaculate Hospital, exclusive of chair-men, assistants to chairmen, directors, co-directors, medi-cal directors, clinic directors, associate directors, assistantdirectors, chiefs, co-chiefs, supervising physicians, senioremergency room physicians, coordinators, interns, resi-dents, fellows, guards and supervisors as defined in theAct, and all other employees, constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.On or about February 26, 1976, a majority of the Re-spondent's employees in the unit described above designat-ed the Federation as their representative in a secret ballotelection conducted by Region 29. Thereafter, the Regional4 The other hospitals not involved in this case are Hol) Family Divisionlocated in Brooklyn and St. John's Queens Hospital Division located inQueens.498 THE CATHOLIC MEDICAL CENTER OF BROOKLYN AND QUEENS, INC.Director issued a Report on Objections wherein he recom-mended that objections to the election filed by the Em-ployer be overruled. On November 15, 1976, the Boardissued a Decision and Certification of Representative inthat case 5 wherein it certified the Federation as the exclu-sive collective-bargaining representative of the employeesin the above-described unit. It is now found that since thatdate, by virtue of Section 9(a) of the Act, the Federationhas been and is now the exclusive representative of all em-ployees in the said unit.2. St. Mary's HospitalThe Respondent concedes, and it is now found, that allfull-time salaried physicians and dentists, and all part-timesalaried physicians and dentists regularly scheduled towork 20 hours or more per week employed by CMC at itsSt. Mary's Hospital, exclusive of chairmen, assistants tochairmen, directors, co-directors, medical directors, clinicdirectors, associate directors, assistant directors, chiefs, co-chiefs, supervising physicians, senior emergency room phy-sicians, coordinators, interns, residents, fellows, guards andsupervisors as defined in Section 2(11) of the Act and allother employees, constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct.On or about February 26, 1976, a majority of the em-ployees in the above-described unit at St. Mary's Hospitaldesignated the Federation as their representative in a secretballot election conducted by Region 29. Thereafter, theRegional Director issued a Report on Objections whereinhe recommended that objections to the election filed by theEmployer be overruled. On November 15, 1976, the Boardissued a Decision and Certification of Representative inthat case 6 wherein it certified the Federation as the exclu-sive collective-bargaining representative of the employeesin the above-described unit. It is now found that since thatdate, by virtue of Section 9(a) of the Act, the Federationhas been and is now the exclusive representative of all em-ployees in the said unit.3. The Respondent's policy of convention benefits andsalary increases for those in the bargaining unitsIn November 1975, the Respondent announced that be-cause of various fiscal problems it was placing a temporarymoratorium on the payment of convention benefits, i.e.,the allowance of leave to attend professional conventionsand reimbursement for expenses and fees incurred by itsphysicians and dentists who attended.7On or about March 4, 1976, CMC approved the reinstitu-tion of convention benefits for all of its physicians anddentists, except for those in the appropriate units at Im-maculate and St. Mary's Hospitals. In a memorandum dat-ed March 29, 1976, Irwin Shapiro, director of hospital ad-5 Case 29-RC3276.6 Case 29 RC 3278.7II should be noted that staff officers although members of the unitsdescribed, supra. were never eligible for such benefits and neser receivedthem.ministration for CMC, announced the implementation ofthis policy, described in the notice as an "interim policy forattendance at conventions," and specifically stated that thenew policy would not apply to salaried physicians and den-tists in the appropriate units at the two above-named hos-pitals. Physicians and dentists in the aforesaid units wereallowed to attend approved conventions, but were notreimbursed for their expenses.The Respondent acknowledged that in conformity withthe announced policy, during the period from August 24,1976, to March 8, 1977, several unit employes attendedconventions for which they were not reimbursed. On theother hand, during the same period the Respondent's phy-sicians and dentists who were not in bargaining units werereimbursed for convention expenses.For some time the Respondent has had a policy wherebyincreases for its salaried physicians and dentists have beenmade periodically on the basis of performance evaluationsprepared by their supervisors. Prior to January 1, 1977, thelast such salary increases were granted to the Respondent'sphysicians and dentists in about October 1975.On or about February 15, 1977, the Respondent's non-bargaining unit physicians and dentists, who were recom-mended for wage increases, received such increases retro-active to January 1, 1977, but no members of thebargaining units received increases at that time.In a memorandum to all employees dated March 8,1977, Shapiro, the director of hospital administration, an-nounced that the Respondent planned to appeal the Boarddecisions in Cases 29-RC-3276 and 3278. Shapiro furtherstated that, in the meantime, the Respondent had decidedto continue its policy of regular salary increases for physi-cians and dentists in the bargaining units and that it wouldimplement such salary increases based on employee evalu-ations as soon as possible. In that same memorandum,Shapiro stated that, effective March 8, 1977, it had liftedthe moratorium on convention benefits for physicians anddentists in the bargaining units and that thereafter thoseemployees would be entitled to the same convention bene-fits as those who were not in the bargaining units.8On orabout March 17, 1977, and in conformity with Shapiro'smemorandum of March 8, the physicians and dentists inthe bargaining units received wage increases retroactive toJanuary 1, 1977.B. The Al leged Violations of Section 8(a)(5) and (1).Findings and Conclusions With Respect TheretoI. The Union's request to bargain and the Employer'sresponseThe Respondent concedes, and it is now found, that onor about January 31 and February 9. 1977, the Federationrequested the Respondent to recognize it as the exclusiverepresentative of the employees in the appropriate unitsdescribed above, to bargain collectively with it as to wages,sWilliam Parsons, director of labor relations and personnel for CNIC.testified that he ads ised the Respondent to take the foregoing steps wherehbIn March 1977 the CMC made applicable to the phssicians and dentists inthe bargaining units its polcs Increases and also lifted the moraiorium onsalars lncreaises for them.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, and working conditions, and to furnish informationregarding said employees including the names, addresses,salaries, years of service, and fringe benefits of those em-ployees. The Respondent concedes, and it is now found,that since about February 28, 1977, the Respondent re-fused, and since that date has continued to refuse, to recog-nize and bargain with the Federation as the employee rep-resentative for the above-described units and that sinceabout February 28, 1977, the Respondent has refused tosupply the data requested by the Federation.2. Concluding findingsThe Respondent was under an obligation to bargainwith the Federation from the time the latter won the elec-tion in each unit on February 26, 1976, notwithstandingthe fact that the Respondent's objections to those electionswere unresolved for many months thereafter. Nor was theRespondent free to make unilateral changes in the wages,hours or working conditions of employees in the units dur-ing the pendency of the postelection challenges. MikeO'Connor Chevrolet-Buick-GMC Co., Inc., et al., 209 NLRB701, 703 (1974)29The Respondent acknowledges that it has refused to rec-ognize or bargain with the Federation because it proposedto test the validity of the Board's certification. While it ismanifest that the Respondent has this right, it is likewiseclear that, in the meantime, if the certification is sustainedby a court of appeals, the Employer has been guilty of aviolation of Section 8(a)(5) from the time of its initial refus-al to bargain with the Union. Nor does the pendency of theproceedings to review the Board's certification suspend theEmployer's duty to bargain with the majority representa-tive of its employees. Section 10(g) of the Act, 29 U.S.C.A.160(g); N.L.R.B, v. Winn-Dixie Stores, Inc., 361 F.2d 512,516 (C.A. 5, 1966), cert. denied 385 U.S. 935; Dixon Dis-tributing Coimpanr'v, Inc., 211 NLRB 241, 244 (1974): CoralSportswear Company. 156 NLRB 436, 438-443 (1965).In view of the findings set forth above, it is now foundthat the Respondent violated Section 8(a)(5) and (1) of theAct: (I) by refusing to bargain with the Federation as therepresentative of its physicians and dentists in the appro-priate units at Mary Immaculate and St. Mary's Hospitalson and after February 28, 1977; and (2) by refusing, afterthe latter date, to supply data requested by that union as tothe names, addresses, salaries, years of service, and fringebenefits of all employees in the aforesaid appropriate units.The Respondent's action on February 15, 1977, in with-holding salary increases from its physicians and dentists inthe appropriate unit while granting salary increases to em-I he Board has also held that it was "immaterial that when the Respon-denis acted unilaiterall the Board had not yet certified the U nion. and theUniton itself had not vet requested the Respondents to bargain After theelection the Respondents knew that the Union had won the election ;indrepresented a maljorrit of their employees. I hey could act unilaterall) there-aifter only at their peril." 1.mani & DuAlk Storage Wa'irehu.se (-,) , Inc,. l il.151 Nl RB 248, 266 267 t19651. enfd. in relevant part 369 F. 2d 859. 868 Sg9(('.A 5, 1966). See a;lso Kev.rtone (Caring Supliv. In .. 196 NLRB 920, 927(1972). Zelrich ('Ctiparnv, 144 NLRB 1381., 1383 (1963) enfd 344 F. 2d 1l1 I(C.A 5, 1965)! (cmini, .S4nlntfa(touring (C'ompan,' Int., 119 NI.RB 452, 4(4465 (1957)ployees with the same classification in other hospitals mustbe viewed in light of the Board's rule set forth in McCor-mick Longmeadow Stone Co., Inc., 158 NLRB 1237, 1242,(1966):An employer's legal duty in deciding whether togrant [or withhold] benefits while a representationcase is pending is to determine that question preciselyas he would if a union were not in the picture. If theemployer would have granted the benefits because of...circumstances unrelated to union organization,the grant of those benefits will not violate the Act. Onthe other hand, if the employer's course is altered byvirtue of the union's presence, then the employer hasviolated the Act, and this is true whether he confersbenefits because of the union or withholds them becauseof the union. [Emphasis supplied.]In the present case the stipulated facts show that theRespondent had a system for periodic wage reviews for itsemployees which could result in wage increases. For fiscalreasons this system was suspended in November 1975.When it was reinstituted on February 15, 1977, it was ap-plied to all of the Respondent's physicians and dentistsexcept those who were members of the bargaining units atMary Immaculate and St. Mary's Hospitals. Clearly, butfor their involvement in the representation proceedings, themembers of the appropriate units would have been coveredby the reinstitution of the Respondent's policy on wagereviews for its physician and dentists. To the employees theRespondent's action would appear to have been taken "toconvince its employees that the Union was responsible forthe loss of their wage increase." GAF Corporation v.N.L.R. B., 488 F.2d 306, 308 (C.A. 2, 1973). By its applica-tion of the suspension to the members of those units only,the Respondent discriminated against those employees inregard to a term and condition of their employment whichdiscouraged membership in the Federation, and therebyviolated Section 8(a)(3) and (1) of the Act. It is so found.McCormick Longmeadow Stone Co., Inc., supra at 1238. Seealso: Florida Steel Corporation, 220 NLRB 260, 266 (1975);and G. C. Murphy Company, 223 NLRB 604, 606 (1976).10The General Counsel further alleged that the Respon-dent violated Section 8(a)(l), (3) and (5) by withholdingconvention benefits from members of the bargaining unitswhile granting them to nonmembers.As found earlier, by an announcement made on March29, 1976, the Respondent reinstated convention benefitsfor all its physicians and dentists except for those in thebargaining units. Convention benefits for the latter werewithheld until March 8, 1977, when CMC announced thatthereafter those in the bargaining units would receive thesame convention benefits as the other physicians and den-tists.The charge in this matter was filed on February 24, 1977,and, therefore, covered the 6-month period from the dateof filing back to August 24, 1976. The Respondent ac-" As found earlier. on March 8, 1977. the Respondent announced that Itwould resume the grant of salars increases for physicians and dentists in thebargaining units. Thereafter. on March 17. 1977. the physicians and dentistsin the bargaining units received salary increases retroactive to January I,1977500 THE CATHOLIC MEDICAL CENTER OF BROOKLYN AND QUiEENS, INCknowledges that there were members of the bargainingunits who had been denied convention benefits during the6 months in question. However. it now asserts that if tierewas any violation of the Act, it occurred on March 29.1976. when the Respondent announced the new policy asto convention benefits which separated members of thebargaining units from their colleagues in the unorganizedhospitals of the Respondent's system. The complaint al-leged that the benefits in question were "withheld" fromthe employees in the bargaining units. The General C('oun-sel engaged in some oral argument at the close of the case.but did not discuss the 10(b) issue and specifically reservedthat point for discussion later in his brief." However, nobrief was forthcoming.The operative action involved here was the CMC's deci-sion on March 29. 1976, announced to all concerned.which excluded bargaining unit employees from conven-tion benefits. This was the event which started the statuteof limitations running and, as a result, the 6-month periodexpired long before the charge in this case was filed onFebruary 24, 1977. Here it would seem that "a finding ofviolation which is inescapably grounded on events predat-ing the limitations period is directly at odds with the pur-poses of the 10(b) proviso." Local Lodge No. 1424. Interna-tional Association of Machinists, A FL-CIO. et al. v.N.L.R.B., 362 U.S. 411, 422 (1960). See also: Durfee's Tele-vision Cable Company. 174 NLRB 611, 614 (1969). Accord-ingly, it is now found that Paragraph 17 of the complaintmust be dismissed because of the application of Section10(b).CONCLUSIONS OF L.wI. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6), and (7) of the Act.2. The Federation is a labor organization within themeaning of Section 2(5) of the Act.3. (a) At Mary Immaculate Hospital: All full-time sala-ried physicians and dentists, and all part-time salaried phy-sicians and dentists regularly scheduled to work 20 hoursor more per week, exclusive of chairmen, assistants tochairmen, directors, co-directors, medical directors, clinicdirectors, associate directors, assistant directors, chiefs, co-chiefs, supervising physicians, senior emergency, room phy-sicians, coordinators, interns, residents, fellows, guards andsupervisors as defined in Section 2(1 1) of the Act, and allother employees, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section9(b) of the Act.(b) At St. Mary's Hospital: All full-time salaried physi-cians and dentists, and all part-time salaried physiciansand dentists regularly scheduled to work 20 hours or moreper week, exclusive of chairmen, assistants to chairmen,directors, co-directors, medical directors, clinic directors,associate directors, assistant directors, chiefs, co-chiefs, su-" Thus. the follovwing statement b) the General ( Counsel ;ppe.ars in thetranscript: "i have not e at this point determined .if I am taking theposition (as to the 10(lb) ssuel that [there wasl "a clntinuing violatlon undervarious doctrine[s] If I take that position, sour Honor. I'll let sou know hbbrief .pervising physicians. senior emergency room physicians.coordinators, interns, residents, fellows, guards and super-visors as defined in Section 2( 11) of the Act, and all otheremployees. constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.4. At all times since February 2, 1976. the Federationhas been. and is now, the exclusive representative of allemployees in each of the aforesaid appropriate units forthe purpose of collective bargaining within the meaning ofSection 9(a) of the Act.5. Bs refusing. since on and after February 28, 1977, torecognize and bargain with the Federation as the represen-tative for the purposes of collective bargaining on behalf ofthe employees in the appropriate units described above, theRespondent has engaged in, and is engaging in. unfair la-bor practices within the meaning of Section 8(a)(5) and (1)of the Act.6. By suspending its program for periodic review of sala-ries of bargaining unit employees from February 15, 1977,to March 8. 1977. the Respondent discriminated againstemployees in regard to a term or condition of their employ-ment which discouraged membership in the Federationand thereby has engaged in, and is engaging in. unfair la-bor practices proscribed by Section 8(a)(3) and (1) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8. The Respondent had not committed any violations ofthe Act other than as herein specifically found.TinE REIEDYHaving found that the Respondent interfered with, re-strained. and coerced its employees in the exercise of theirSection 7 rights, it will be recommended that the Respon-dent be required to cease and desist therefrom and to takecertain affirmative action designed and found necessary toeffectuate the policies of the Act.Having found that the Respondent discriminated againstemployees in regard to a term and condition of their em-ployment, it will be recommended that the Respondentmake whole each employee for the loss, if any, accruingbecause of a withheld wage increase. Any backpay for theemployees in the units affected shall be computed in accor-dance with the formula set forth in F. W. Wool4worth Cor.-panv, 90 NLRB 289 (1950), with interest thereon computedin the manner prescribed in Florida Steel Corporation. 231NLRB 651 (1977)12 It will be recommended that the saidRespondent be required to preserve and make available tothe Board, or its agents, on request, payroll and other rec-ords to facilitate the computation of backpay due.'13i See. gener.il\, I t'iPniimhnt & Heating (o, 138 NLRB 716 (1962)As found earher, the Respondent withheld pay increases from the phi-sicians and dentists in the appropriate units at Mary Immaculate and SIMa;lr's hospitals frol Iebhru.ar 15. 1977, until March 17. 1977 Hoses\er.uon the latter date, it mnade the Increases available to the members of theunits in question and a;lso made them retroactive to Januar I. 1'977 Utnderthese circumlnstnes It is niot likels that the Respondent in facil. %11 haveans bahckpas hIllhilitx hether there Is ain hackpas oa he assessed is a('onrinued501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unfair labor practices found being of a characterwhich go to the very heart of the policies of the Act, it willbe recommended that the Respondent be required to ceaseand desist from in any manner infringing upon the exerciseof employee rights. N.L.R.B. v. Entwistle ManufacturingCompanr,, 120 F.2d 532, 536 (C.A. 4, 1941).Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended:ORDER 14The Respondent, The Catholic Medical Center ofBrooklyn and Queens, Inc., Mary Immaculate Hospital Di-vision, and St. Mary's Hospital Division, Queens, NewYork, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to bargain with New York StateFederation of Physicians and Dentists.(b) Failing and refusing to supply the aforesaid Union.upon request, with information regarding employees in theappropriate units with respect to their names, addresses,salaries, years of service, and fringe benefits.(c) Discriminating against any employees regarding ten-ure or a term or condition of their employment to discour-age membership in a labor organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2. Take the following affirmative action found necessaryto effectuate the policies of the Act:(a) Upon request, bargain with the aforesaid Union, asthe exclusive representative of all employees in the appro-priate units and, if an understanding is reached, embodysuch understanding in a signed agreement. The appropriateunits are:(1) All full-time salaried physicians and dentists, and allpart-time salaried physicians and dentists regularly sched-matter that may be ascertained at the compliance stage of the proceedings14 In the event no exceptions are filed as pros ided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions, and recommended Order herein shall. as provided in Sec102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.uled to work 20 hours or more per week employed by theRespondent at its Mary Immaculate Hospital Division, ex-clusive of chairmen, assistants to chairmen, directors, co-directors, medical directors, clinic directors, associate di-rectors, assistant directors, chiefs, co-chiefs, supervisingphysicians, senior emergency room physicians, coordina-tors, interns, residents, fellows, all other employees, guardsand supervisors as defined in Section 2(1 1) of the Act.(2) All full-time salaried physicians and dentists, and allpart-time salaried physicians and dentists regularly sched-uled to work 20 hours or more per week employed by theRespondent at its St. Mary's Hospital Division, exclusiveof chairmen, assistants to chairmen, directors, co-directors,medical directors, clinic directors, associate directors, assis-tant directors, chiefs, co-chiefs, supervising physicians, se-nior emergency room physicians, coordinators, interns, res-idents, fellows, all other employees, guards and supervisorsas defined in Section 2(11) of the Act.(b) Make whole all employees for any loss they sufferedby reason of its failure in February 1977, to review thesalaries of the physicians and dentists in the bargainingunits, in accordance with the section herein entitled "TheRemedy."(c) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its Mary Immaculate Hospital Division inthe Borough of Queens, City and State of New York, andat its St. Mary's Hospital Division in the Borough ofBrooklyn, City and State of New York, copies of the at-tached notice marked "Appendix." 15 Copies of said notice,on forms provided by the Regional Director for Region 29,after being duly signed by an authorized representative,shall be posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.In the event that this Order is enforced hb a Judgment of a L nitedStates (Court of Appeals, the words in the notice reading, "Posted by Orderof the National L abior Relations Board" shall read "Posted Pursuant to aJudgment of the United States (Court of Appeals Enfforcing an Order of theNational lIabor Relations Board."502